DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-10, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1-10, and 21-22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cumming et al. (US 4,793,344).
Applicant argues that the Stoker et al. reference discloses a scaffold that allows the epithelial cells to grow on top of it. The lenticule of the present invention is drawn to a shaped donor tissue.  Cumming et al. teaches a shaped lenticule for vision correction as presented in the rejection below. 
Stoker et al. reference is used now as a teaching reference of features that would have been obvious to a person of ordinary skill in the art of lenses such as decellularization and implant dimensions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4,793,344) in view of Stoker et al. (US 2010/0215717).

Referring to claim 1, Cumming et al. discloses a shaped corneal lenticule for intrastromal implantation comprising: a lenticular body derived from donor corneal tissue (col. 3 lines13-19) having an anterior surface from the donor corneal tissue and a posterior surface that is shaped to provide the lenticule with a desired shape for correcting an error in vision upon intrastromal implantation (col. 3 lines 26-29).
Cumming et al. lacks a detailed description of the derived donor corneal tissues including a Bowman’s membrane or wherein the corneal tissue is decellularized.
Stoker et al. discloses a donor corneal scaffold that includes portions of the Bowman’s membrane (paragraph 23) and wherein the corneal tissue is decellularized (paragraph 8) for the purpose of preparing the tissue for implantation by providing acellular tissue. 
It would have been obvious to a person of ordinary skill in the art to modify the lenticule of Cumming et al. to include part of the Bowman’s membrane and be decellularized as taught in Stoker et al. in order to provide a corneal implant that is acellular and ready for implantation. The benefit would be to allow for the implant to adapt better into the patient’s eye.  
Referring to claim 2, as modified in claim 1 above, Stoker et al. discloses wherein the tissue of the scaffold is from 60% to 100% free of cellular material (paragraph 59 discloses the decellularization process, removing the epithelial, endothelial and 95% of the stromal cells).
Referring to claim 3, Cummings et al. discloses wherein said error in vision comprises an error in the refractive power of the cornea (col. 3 lines 3-5).
Referring to claim 4, Cumming et al. discloses the lenticule that is implantable into a patient’s eye, but lacks a detailed description of the lenticule having a diameter of about 0.5mm to about 10mm. 
Stoker et al. discloses an endothelial scaffold in the same field of endeavor for the purpose of providing an implant to a patient in need of corneal transplant that has a diameter of about 05.mm to about 10mm (paragraph 67, discloses the decellularized scaffold being 8mm in diameter). 
It would have been obvious to a person of ordinary skill in the art to modify the diameter of the lenticule of Cumming et al. to be about 05.mm to about 10mm as taught in Stoker et al. in order to provide an implant with the desired size for implantation and correction of vision to the patient through routine optimization. 
Referring to claim 5, 21-22, Cumming et al. discloses the lenticules are lathed to a desired thickness depending on the refractive power required (col. 3 lines 3-5).
Cumming et al. lacks a detailed description of the lenticule having a thickness of less than or about 100 micrometers.
Stoker et al. discloses endothelial scaffolds in the same field of endeavor having a thickness of less than or about 100 micrometers (paragraph 8) for the purpose of providing an implant to a patient in need of corneal transplant. 
It would have been obvious to a person of ordinary skill in the art to modify the thickness of the lenticule of Cumming et al. to be less than or about 100micrometers as taught in Stoker et al. in order to provide an implant with the desired size for implantation and correction of vision to the patient through routine optimization. 
Referring to claim 6, as applied to claim 1 above, Cumming et al. discloses wherein the lenticule exhibits low immunoreactivity due to degradation of immunogenic epitopes (col.3 lines 20-25 discloses treating the lenticule to prevent immune response). [Applicant should note that this claim recites . 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. in view of Stoker et al. as applied to claim 1 above, and further in view of Wee et al. (US 2011/0183404).

Referring to claims 7-8, modified Cumming et al. lacks a detailed description of the lenticule that is substantially free of alpha-GAL orneu5GC epitopes. 
Applicant’s specification discloses that epitopes are removed by enzymatic treatments, such as kinase treatments and additional washing
Wee et al. discloses a method for processing cornea for decellularization that comprises washing as well as the use of trypsin (abstract) for the purpose of minimizing immune response and pathogenicity (paragraphs 15-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lenticule of modified Cumming et al. to have the epitopes removed as taught in Wee et al. in order to minimize immune response and pathogenicity. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. in view of Stoker et al. as applied to claim 1 above, and further in view of de Juan et al. (US 2010/0036488).

Referring to claim 9, Modified Cumming et al. discloses a lenticule that has preplaced sutures for eye surgery (abstract). 
Modified Cumming et al. lacks a detailed description of a crosslinking agent to promote adherence of the lenticule.
 De Juan et al. discloses a corneal implant/therapeutic layer in the same field of endeavor that comprises a crosslinking agent with a fixative solution for the purpose of fixating the substrate for implantation into a human body (paragraphs 295, 327).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lenticule of Cumming et al. to comprise a crosslinking agent as taught in de Juan et al. in order to fixate the substrate for implantation into a human body.
Additionally, modifying the lenticule of Cumming et al. to comprise a crosslinking agent as taught in Juan et al. is a functional substitution in the art of an equivalent fixation mechanism within the lens art.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. in view of Stoker et al. as applied to claim 1 above, and further in view of Xu (US 2007/0142908).

Referring to claim 10, Cumming et al. discloses a lenticule but lacks a detailed description of the sterilization of the product.
Xu discloses an artificial corneal in the same field of endeavor, comprising sterilizing the artificial cornea using a technique selected from the group consisting of wet agents, gamma radiation, and electron beam (paragraph 40 discloses the product is sterilized with a sterilizing agent) for the purpose of preventing contamination.
It would have been obvious to a person of ordinary skill in the art to further modify the lenticule of Cumming et al. to be sterilized as taught in Xu in order to prevent contamination. [Applicant should .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                  

/THOMAS C BARRETT/MQAS, TC 3700